Citation Nr: 9929691	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-43 105	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for heart disease as 
secondary to an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:	The American Legion




FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1943 to December 1943.

2.	In October 1999, the Board was notified by the veteran's 
representative and his widow that the veteran died on 
June [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.


		
                                                     
      BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


